                                                                                             Seward & Kissel LLP From: Ramirez, Christine
                                                       2019-01-18 15: 16:39 EST
?:   Page 2 of 3      Case 1:17-cv-07417-VM-HBP Document 108 Filed 01/22/19 Page 1 of 2
          ·-

                                                  SEWARD       & KISSEL LLP
                                                      ONE BATTERY PARK PLAZA
                                                      NEW YORK, NEW YORK 10004

         MARK. J. HYLAND                                TELEPHONE: (212) 574-1200                                 90l KSTREl:i"I; NW
                 PARTNER                                 FACSIMILE: (212) 480-8421                            WASHINGTON, DC2000l
               (212) 574-1541                                                                                TELEPHONE: (202) 737-8833
                                                           WWW.SEWKIS.COM
          hyland@sewkis.com                                                                                  FACSlMILl:i: (202) 737-5184




                                                                         January 18, 201 9

                  VIA FACSIMILE
                                                                                               l . .t :·• 1I\ Y
                  Honorable Victor Marrero
                  United States District Judge                                                 DOCl '\l L:'iT
                  Daniel Patrick Moynihan                                                      EL,.Cl H.O~ICALLY FILED
                  United States Courthouse                                                                              //A 4 / ~-
                  500 Pearl Street, Suite I 040
                                                                                               D(H' #:
                                                                                               DA.l i · il   !                     ri--/ I
                                                                                                                        .,_r:J.._ _,_
                                                                                                                 U: _____1_[_           I~
                                                                                                                                   _ _ __
                  New York, NY 10007-1312
                                                                                             L:::=::::. -


                                Re:   Coventry Capital US LLC v. EEA Lffe Settlements, Inc., et al.,
                                      No. l 7-cv-7417 (VM) (HBP)


                  Dear Judge Marrero:

                                 We represent Defendants Vincent Piscaer and Hiren Patel in this action and write
                  regarding the telephone conference held yesterday to discuss the status of the request by
                  Coventry Capital US LLC ("Coventry") to reconsider Your Honor's order of December 17, 2018
                  denying Coventry's request for a preliminary injw1ction. See Dkt. No. 99 (the ''PI Order").

                                 Your Honor began the call by stating correctly that the Notice of Interlocutory
                 Appeal filed by Coventry on January 16, 2019, Dkt. No. 107 divests the district court of
                 jurisdiction to consider Coventry's request fiJr injunctive relier while the appeal is pending. The
                 Defendants voiced agreement with this simple tenet of black-lct.tcr law.

                                 Counsel for Covently, however, stated that ·'the law is the exact opposite,"
                 claiming that a noLice of appeal has "no effcct" on a pending motion for reconsideration, citing
                 two unreported district cou1i decisions in cases the procedural postures of which bear no
                 resemblance to the situation in this case. In Sarhank Grp. v. Oracle Corp., No. 01 Civ. 1285
                 (DAB), 2004 U.S. Dist. LEXIS 2493 (S.D.N.Y. Feb. 19, 2004), the couti granted the petitioner's
                 motion, pursuant to Rule 59(c) of the Federal Rules of Civil Procedme, to amend a final
                 judgment confitming an arbitration award. notwithstanding a notice of appeal filed by the
                 respondent. Likewise, the court in Smith v, NYC., No. 12 Civ. 8131 (JGK), 2014 U.S. Dist.
                 LEXIS 78475 (S.D.N.Y. June 9, 2014), considered a Rule 59(e) motion for relief from a final
                 judgment. Coventry contends that these cases articulate the standard governing this cou11's
                 jurisdiction over its request that Your Honor reconsider the well-reasoned Pl Order. That is not
                 the law, as Rule 59 has no application here. .
To:   Page 3 of 3                                    2019-01-18 15: 16:39 EST          Seward & Kissel LLP From: Ramirez, Christine
                    Case 1:17-cv-07417-VM-HBP Document 108 Filed 01/22/19 Page 2 of 2


              January 18, 2019
              Page 2

                              The seminal case Ideal Toy Corp. v. Sayco Doll Corp., 302 F.2d 623 (2d Cir.
              1962), holds that once an appeal is taken of an interlocutory order regarding injunctive relief::
             "jurisdiction passes to the appel1ate court." 1d, at 625. "Thereafter the appellant is not usually
             entitled as of right to present new evidence or argument to the trial court, which in the exercise
             of a sound discretion will exercise jurisdiction only to preserve the status quo as of the time of
             appeal." Id. The Second Circuit's decision in State ofN. Y v. Nuclear Regulatory Comm 'n, 550
             F.2d 745 (2d Cir. 1977) is also instructive. There, the district court had concluded tha1 a
             renewed preliminary_ injunction motion "was little more than a poorly disguised effort to reopen
             and reargue the earlier unsuccessful motion," and that, citing Sayco, Rule 62(c) dictated that it
             "lacked jurisdiction to tamper in any way with the order then on interlocutory appeal other than
             to issue orders designed to preserve 1.he status of the case as it sat before the court of appeals."
             Id at 758. The Court of Appeals agreed, holding that had the district court reconsidered its
             denial of lhc original motion, "the judge would have acted in contravention of our holding in
             Sayco and would have accomplished precisely what Sayco was intended to prevent - destruction,
             rather than preservation of the posture of the case as it sat before the court of appeals." Id. at
             759.

                             Coventry is attempting to have two bites of the apple by pursuing reconsideration
              of the PI Order while holding an appeal in reserve. We respectfully submit that the Court should
              not countenance this abuse of the rules.




             cc: Counsel of Record (via email)




             SK 29834 000! 8!24797




                                     I - )-- >--- ~/ f
                                           D,\TT I
